207 So. 2d 9 (1968)
CITY OF HIALEAH, a Florida Corporation, Appellant,
v.
John W. ALLMAND and John Allmand Boats, Inc., a Florida Corporation, Appellees.
No. 67-536.
District Court of Appeal of Florida. Third District.
February 20, 1968.
Ralph F. Miles, Hialeah, for appellant.
Dean, Adams, George & Wood, Miami, for appellees.
Before PEARSON, HENDRY and SWANN, JJ.
PER CURIAM.
The City of Hialeah has appealed a final judgment directing it to permit the completion of an industrial plant according to plans submitted by appellee, John W. Allmand and John Allmand Boats, Inc. The City had previously issued a building permit to appellees and the trial judge held that the City was estopped from interference with the progress of the work.[1] We affirm.
*10 The appellant, City, assigns as error the entry of the final judgment and urges, under its point presented upon appeal that a ministerial act of its public works director is not a sufficient ground upon which to evoke the doctrine of estoppel against the City. The judgment of the trial court is sustained under the holdings in the following cases: Texas Co. v. Town of Miami Springs, Fla. 1950, 44 So. 2d 808; Bregar v. Britton, Fla. 1954, 75 So. 2d 753; Sakolsky v. City of Coral Gables, Fla. 1963, 151 So. 2d 433; City of Gainesville v. Bishop, Fla.App. 1965, 174 So. 2d 100.
Affirmed.
NOTES
[1]  "* * * It is the ruling of this Court that the Plaintiffs are entitled to reasonably use and enjoy the said premises in the manner contemplated at the time that the premises were planned and the building permit was issued by the Defendant. The Plaintiffs are hereby ordered to satisfactorily comply with governing rules and regulations pertaining to the enclosures, indicated parking spaces on paved areas, and air pollution. On completion of the foregoing by the Plaintiffs, the Defendant is hereby ordered to forthwith issue a permanent Certificate of Occupancy and occupational license to the Plaintiffs so that they might continue to enjoy the reasonable use of said premises for industrial purposes."